


Exhibit 10.8.3

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 2nd day of March, 2007, by and between CORPORATE DEVELOPMENT
SERVICES, LLC (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and
DWIGHT S. TAYLOR (the “Executive”).

 

RECITALS

 

A.            The Executive and the Employer executed an Employment Agreement
dated May 13, 2003, as amended by the certain Amendment to Employment Agreement
dated March 4, 2005 (the “Employment Agreement”) providing for the employment of
the Executive by the Employer upon the terms and conditions therein stated.

 

B.            Employer has requested and Executive has agreed to extend the term
of the Employment Agreement, relinquish his rights to certain provisions of the
Agreement, and the parties desire to enter into this Agreement on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

 

1.             EXTENSION OF TERM.  Section 4(a) of the Employment Agreement is
deleted and the following is inserted in lieu thereof:

 

(a)   BASIC TERM.  The Executive’s employment hereunder shall be for a six
(6) year, nine (9) month term (the “Basic Term”), commencing as of July 1, 2002,
and expiring on March 31, 2009. Subject to the foregoing and other applicable
terms of this Agreement, the Executive’s employment may be terminated by either
party, with or without cause, effective as of the first (1st) business day after
written notice to that effect is delivered to the other party.

 

2.             DELETION OF SECTION 4(b).   Section 4(b) of Employment Agreement
is deleted in its entirety.

 

3.             NO OTHER AMENDMENTS.  Except to the extent set forth above, this
Amendment does not affect or otherwise supersede any other provisions of the
Employment Agreement or otherwise limit its enforceability in any way.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

“Employer”

“Executive”

CORPORATE DEVELOPMENT SERVICES, LLC,

 

a Maryland limited liability company

 

 

 

 

 

By:

    /s/ RANDALL M. GRIFFIN

 

    /s/ DWIGHT S. TAYLOR

  Randall M. Griffin,

Dwight S. Taylor

  CEO

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

a Maryland real estate investment trust

 

 

 

 

 

By:

    /s/ RANDALL M. GRIFFIN

 

 

  Randall M. Griffin,

 

  President and COO

 

 

2

--------------------------------------------------------------------------------
